Lowe, Ch. J.
It is difficult to perceive upon what ground the appellant expects a different insult in this court. He did not succeed in establishing by proof his suretyship, or that Englert had furnished to Camphor the means or funds, or any part thereof, for purchasing the judgment. These are the material allegations relied *219upon as forming the basis of relief. They are denied by tbe defendants in their answer under oath. Besides this, the plaintiff had united with Englert in confessing the judgment, and in that confession they stated under oath that the note was given for goods sold and delivered to them, and that they were justly indebted thereon. This solemn statement is at variance with the idea that Englert was alone the principal debtor.
It is true, in his deposition the plaintiff swears that he was only surety; but this is contradicted by Englert in his testimony; not only so, but he swears that the note was given for liquors, which liquors plaintiff received into his possession and sold, with the exception of a small quantity; and he claims in turn, and so testifies, that the plaintiff was the principal debtor. The allegation that the assignment of the judgment was fictitious and fraudulent, is wholly unsustaiued by any testimony. In short, there is nothing in the case that would warrant us in changing the judgment below.
Affirmed.